DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment After Final submitted on 6/24/2022.
Claim 1 has been amended.
Claims 1, 2 and 4-6 remain pending and are in condition for allowance.


Examiner’s Statement of Reasons for Allowance
Claims 1, 2 and 4-6 are considered allowable when reading the claims in light of the specification.  The cited prior arts fail to teach or suggest the combination of the limitations specified in the independent claim 1.
Applicant's invention is deemed allowable over the cited prior arts as the prior arts fail to teach the following features:
“…the communication unit is further configured to communicate with another device that distributes the software; the rewriting process is a process of rewriting the software of the moving body with the software received from the other device; the moving body is accommodated in an accommodation position designated by the accommodation area management device; and -2-Patent Application No. 17/205,752 Reply to Final Office Action of March 24, 2022 when the rewriting process is executed, and when the moving body is accommodated at a first accommodation position where a communication environment with the communication unit and the other device is lower than a predetermined level, the communication unit requests the accommodation area management device to guide the moving body to a second accommodation position where the communication environment is higher than or equal to the predetermined level”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP H NGUYEN whose telephone number is (571)270-1070. The examiner can normally be reached Monday-Friday 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP H NGUYEN/Primary Examiner, Art Unit 2191